internal_revenue_service number release date index number -------------------- -------------------------------------------------- --------------------------------- ------------------------------------ ---------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ----------------- telephone number --------------------- refer reply to cc corp plr-112210-11 date date legend parent ---------------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------- distributing a ------------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------- distributing b ------------------------------------------------------------------------- ------------------------------------------------------------------------ ---------------------------------------------- controlled ----------------------------------------------------------------------------------------- ---------------------------------------------------------------------------- -------------------------------------------------------------------- ------------------------------------ controlled ------------------------------------------------------------------------- -------------------------------------------------------------------- --------------------------------------------- controlled ------------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------- holdco ----------------------------------------------------------------------------------------- ------------------------------------------------------- plr-112210-11 ---------------------------------------------------------------------------- -------------------------------------------------------------------- sub ------------------------------------------------------------------------- -------------------------------------------------------------------- ---------------------------------------- sub ------------------------------------------------------------------------- -------------------------------------------------------------------- ---------------------------------------------------------- sub ------------------------------------------------------------------------- -------------------------------------------------------------------- ---------------------------------------- sub ------------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------------------- sub ------------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------------------- sub ------------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------------------------- sub ------------------------------------------------------------------------- -------------------------------------------------------------------- --------------------------------------- sub ------------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------------------------------------------------- sub ------------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------- sub ----------------------------- ------------------------------------------------------------------------- -------------------------------------------------------------------- newco llc -------------------------------------------- plr-112210-11 --------------------------------------------------------------------------------------------- -------------------------------------------------------------------- exchange industry services ------------- ---------------------- ----------------------------------------------------------------------- --------------------------------------------------------------------------------- - ------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------- business a business b state a state b state c state d x date dear ------------ ------------------------------ ----------------------------- ---------- ------------------ ------------------ -------------- ------------------- ------------------------- this letter_ruling responds to parent’s date request submitted by your authorized representative for rulings on certain federal_income_tax consequences of the proposed transaction described below the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process plr-112210-11 in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfy the business_purpose requirements of sec_1_355-2 ii are being used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts parent is a publicly traded holding_company and the common parent of an affiliated_group_of_corporations the parent group that join in the filing of a consolidated_return for federal_income_tax purposes parent’s common_stock is widely held and traded on the exchange distributing a is a wholly-owned subsidiary of parent and is an internal holding_company for all of the businesses conducted by the parent group this two-tiered holding_company structure serves various corporate business purposes including achieving certain financing objectives in addition to stock and other equity interests of entities not relevant here distributing a wholly owns all of the stock of distributing b sub sub sub sub sub and sub distributing b wholly owns all of the stock of controlled and controlled sub wholly owns all of the stock of sub sub wholly owns all of the stock of sub sub and sub in anticipation of the proposed transaction distributing a formed controlled and holdco all of the stock of each of controlled and holdco is owned by distributing a upon completion of the proposed transaction controlled and holdco will with respect to business b replicate the two-tiered holding_company structure currently utilized by parent and the parent group distributing a has also formed newco llc a limited_liability_company all of the interests in which are held by distributing a newco llc is disregarded as an entity separate from its owner distributing a plr-112210-11 the parent group is engaged in industry providing a broad range of products and services predominantly in state a state b state c and immediately surrounding states the primary services offered by the parent group are services the parent group operates in industry through two business units business a and business b parent through members of its separate_affiliated_group as defined in sec_355 the parent sag are engaged in business a and business b following the proposed transaction as described below the parent sag will engage in business a and controlled through members of its separate_affiliated_group as defined in sec_355 the controlled sag will engage in business b financial information has been submitted indicating that business a and business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing a has entered into a credit agreement with unrelated lenders under which it has available certain credit facilities the distributing a credit facility distributing a has borrowed under these facilities prior to or concurrent with the proposed transaction described below controlled will enter into a credit agreement similar to that of distributing a and will borrow under the available credit facilities to fund the cash distribution described in step xiii below proposed transaction for what are represented to be valid business reasons the following transaction has been proposed and or completed in order to accomplish the separation of business a and business b i ii iii parent will engage in a reverse_stock_split the reverse_stock_split in which shares of its outstanding common_stock will be exchanged for a lesser number of shares of common_stock parent represents that the reverse_stock_split will qualify as a reorganization within the meaning of sec_368 each of sub sub and sub will merge with and into sub with sub surviving collectively the first-tier mergers parent represents that each of the first-tier mergers will qualify as a reorganization within the meaning of sec_368 sub now a wholly owned subsidiary of sub will merge with and into sub with sub surviving the sub liquidation parent represents that the sub liquidation will qualify as a complete_liquidation under sec_332 plr-112210-11 iv v vi to align ownership of certain immaterial administrative assets with the use and physical location of the assets a distributing a will contribute certain office equipment furniture and fixtures to distributing b the first asset relocation b distributing b will contribute these same assets and additional similar assets to controlled the second asset relocation c distributing a will contribute certain vehicles to sub the third asset relocation and d sub will contribute certain computers office equipment and office furniture to sub the fourth asset relocation and collectively with the first second and third asset relocations the asset relocations distributing b will distribute all of the stock of controlled to distributing a the first internal distribution distributing b will distribute all of the stock of controlled to distributing a the second internal distribution vii under the laws of state a and state d sub will merge with and into newco llc an entity disregarded from its sole owner distributing a the sub merger in the sub merger the following events occur simultaneously at the effective time of the sub merger i newco llc will acquire all of the assets and will assume all of the liabilities of sub and ii sub will cease to exist viii distributing a will contribute to controlled all of the stock of controlled controlled sub sub sub sub sub and holdco the first contribution ix x xi controlled will contribute to holdco all of the stock of controlled controlled sub sub sub sub and sub the second contribution distributing a will settle with cash each outstanding note payable it has to subsidiaries engaged in business b and each subsidiary engaged in business b will settle with cash each outstanding note payable it has to distributing a sub will merge with and into sub with sub surviving the sub merger parent represents that the sub merger will qualify as a reorganization within the meaning of sec_368 xii distributing a will distribute all of the stock of controlled to parent the third internal distribution plr-112210-11 xiii in connection with the first contribution and third internal distribution steps viii and xii respectively controlled will distribute approximately dollar_figurex to distributing a and distributing a will use these funds to repay its obligations to its creditors under the distributing a credit facility the cash distribution xiv controlled will engage in a forward stock split the forward stock split in which shares of its outstanding common_stock will be exchanged for a greater number of shares of common_stock equal to the number of shares of parent common_stock issued and outstanding immediately prior to the external distribution parent represents that the forward stock split will qualify as a reorganization within the meaning of sec_368 xv parent will distribute pro_rata and pursuant to an exchange ratio all of the stock of controlled to its shareholders with respect to the shares of parent outstanding at the time of such distribution the external distribution in lieu of distributing fractional shares of controlled stock if any parent’s distribution agent will aggregate all fractional shares and sell the whole shares and the ratable share of the proceeds from the sale will be distributed to parent’s shareholders parent has outstanding plans providing for certain compensatory stock_options stock appreciation rights restricted_stock awards restricted_stock units and incentive awards collectively the equity-based interests on parent stock it is anticipated that the equity-based interests on parent stock that relate to participants that will be employed by or will be directors of controlled or a controlled subsidiary immediately after the external distribution will be converted into equity-based interests on controlled stock in connection with the external distribution the conversions all equity-based interests on parent stock and controlled stock outstanding immediately after the external distribution will be adjusted to reflect the relative values of parent and controlled after the external distribution in conjunction with the proposed transaction parent and its subsidiaries and controlled and its subsidiaries will enter into agreements relating to the separation of the businesses and certain continuing transactions between the companies including a transition services agreement for a period not to exceed two years a tax_matters_agreement an employee matters agreement that will govern the transition of employees and related employee_benefit_plan matters and possibly other commercial service agreements that will be negotiated through an arm’s length process collectively the ancillary agreements plr-112210-11 the first internal distribution representations parent makes the following representations in connection with the first internal distribution described above in step v 1a 1b 1c the indebtedness if any owed by controlled to distributing b after the distribution of the stock of controlled will not constitute stock_or_securities no part of the consideration to be distributed by distributing b will be received by a distributing b shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b the five years of financial information submitted on behalf of business a directly conducted by distributing b is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted 1d the five years of financial information submitted on behalf of business b directly conducted by controlled is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted 1e 1f distributing b neither acquired_business a nor acquired control of an entity conducting business a during the five-year period ending on the date of the first internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part controlled neither acquired_business b nor acquired control of an entity conducting business b during the five-year period ending on the date of the first internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part excluding in each case acquisitions that constitute expansions as contemplated by sec_1_355-3 of business b 1g following the first internal distribution distributing b and controlled each will continue the active_conduct of its respective business independently and with its separate employees plr-112210-11 1h 1i 1j 1k 1l 1m the first internal distribution will be carried out for the corporate business_purpose of facilitating the separation of business a from business b the first internal distribution is motivated in whole or substantial part by this corporate business_purpose the first internal distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing b or controlled or both for purposes of sec_355 immediately after the first internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing b stock entitled to vote or percent or more of the total value of shares of all classes of distributing b stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first internal distribution for purposes of sec_355 immediately after the first internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first internal distribution or ii attributable to distributions on distributing b stock that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first internal distribution no intercorporate debt will exist between distributing b and controlled at the time of or subsequent to the first internal distribution immediately before the first internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing b’s excess_loss_account with respect to the controlled stock if any will be included in income immediately before the first internal distribution plr-112210-11 1n 1o 1p 1q payments made in connection with all continuing transactions if any between distributing b and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the first internal distribution are investment companies as defined in sec_368 and iv the first internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing b or controlled including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 neither distributing b nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 the second internal distribution parent makes the following representations in connection with the second internal distribution described above in step vi 2a 2b 2c the indebtedness if any owed by controlled to distributing b after the distribution of the stock of controlled will not constitute stock_or_securities no part of the consideration to be distributed by distributing b will be received by a distributing b shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b the five years of financial information submitted on behalf of business a directly conducted by distributing b is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted 2d the five years of financial information submitted on behalf of business b directly conducted by controlled is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted plr-112210-11 2e 2f 2g 2h 2i 2j 2k distributing b neither acquired_business a nor acquired control of an entity conducting business a during the five-year period ending on the date of the second internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part controlled neither acquired_business b nor acquired control of an entity conducting business b during the five-year period ending on the date of the second internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part following the second internal distribution distributing b and controlled each will continue the active_conduct of its respective business independently and with its separate employees the second internal distribution will be carried out for the corporate business_purpose of facilitating the separation of business a from business b the second internal distribution is motivated in whole or substantial part by this corporate business_purpose the second internal distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing b or controlled or both for purposes of sec_355 immediately after the second internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing b stock entitled to vote or percent or more of the total value of shares of all classes of distributing b stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second internal distribution for purposes of sec_355 immediately after the second internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second internal distribution or ii attributable to distributions on distributing b stock that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of plr-112210-11 the second internal distribution 2l 2m 2n 2o 2p 2q no intercorporate debt will exist between distributing b and controlled at the time of or subsequent to the second internal distribution immediately before the second internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing b’s excess_loss_account with respect to the controlled stock if any will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between distributing b and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the second internal distribution are investment companies as defined in sec_368 and iv the second internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing b or controlled including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 neither distributing b nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 the sub merger parent makes the following representations in connection with the sub merger described above in step vii 3a newco llc is and will be at the time of the sub merger a single member limited_liability_company that is disregarded as an entity separate from distributing a within the meaning of sec_1 b i a plr-112210-11 3b 3c 3d 3e 3f 3g 3f 3g the sub merger will be effected pursuant to the laws of state a and state d and will qualify as a statutory merger under applicable state law pursuant to the plan of merger by operation of law the following will occur simultaneously i all of the assets and liabilities of sub except to the extent satisfied or discharged in the transaction will become assets and liabilities of newco llc and ii sub will cease its separate legal existence no equity interests of newco llc will be issued in the sub merger the total fair_market_value of the assets of sub transferred to distributing a through newco llc in the sub merger less the amount of any liabilities that distributing a or newco llc assumes in connection therewith will be approximately equal to the fair_market_value of the sub stock surrendered in the constructive exchange the stock of sub will be constructively exchanged solely for stock of distributing a the fair_market_value of the stock of distributing a constructively received by distributing a in the sub merger will be approximately equal to the fair_market_value of the stock of sub constructively surrendered in the exchange at least percent of the proprietary interest in sub will be constructively exchanged for distributing a stock and will be preserved within the meaning of sec_1_368-1 by reason of an exchange of sub stock held by distributing a for a direct interest in the sub enterprise no distributing a stock will be actually issued in the sub merger thus neither distributing a nor any person related within the meaning of sec_1_368-1 to distributing a has any plan or intention to reacquire any distributing a stock distributing a and newco llc have no plan or intention to sell transfer or otherwise dispose_of any of the assets of sub acquired in the sub merger except for dispositions made in the first contribution the second contribution the third internal distribution or in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 3h the liabilities of sub assumed within the meaning of sec_357 by distributing a through its interest in newco llc and the liabilities to plr-112210-11 3i 3j 3k 3l 3m 3n which the transferred assets are subject were incurred by sub in the ordinary course of its business and are associated with the assets transferred following the sub merger distributing a through its interest in newco llc will continue the historic_business of sub or will use a significant portion of sub 6’s historic_business_assets in a business either directly or through one or more members of distributing a’s qualified_group within the meaning of sec_1_368-1 the parties to the sub merger each will pay their respective expenses if any incurred in connection with the sub merger no intercorporate indebtedness exists or will exist between sub and distributing a or between sub and newco llc that was issued acquired or will be settled at a discount neither sub nor distributing a is an investment_company as defined in sec_368 and iv sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 immediately before the sub merger the total fair_market_value of the assets of sub transferred to distributing a through its interest in newco llc will exceed the sum of i the amount of liabilities assumed as determined under sec_357 by distributing a through its interest in newco llc in connection with the sub merger ii the amount of liabilities owed to distributing a or newco llc by sub that is discharged or extinguished in connection with the sub merger and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by sub in connection with the sub merger 3o the total fair_market_value of the assets of distributing a will exceed the amount of its liabilities immediately after the sub merger the first contribution third internal distribution and cash distribution parent makes the following representations in connection with the first contribution the third internal distribution and the cash distribution described above in steps viii xii and xiii plr-112210-11 4a 4b 4c 4d the indebtedness if any owed by controlled to distributing a after the distribution of the stock of controlled will not constitute stock_or_securities no part of the consideration to be distributed by distributing a will be received by a distributing a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing a in applying sec_355 regarding the active_conduct_of_a_trade_or_business distributing a and controlled will treat all members of their respective separate affiliated groups as defined in sec_355 hereinafter sags as one corporation the five years of financial information submitted on behalf of business a as conducted by the distributing a sag is representative of business a’s present operation and with regard to such businesses there have been no substantial operational changes since the date of the last financial statements submitted 4e the five years of financial information submitted on behalf of business b as conducted by the distributing a sag prior to the first contribution and to be conducted by the controlled sag after the first contribution is representative of business b’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 4f 4g 4h 4i the distributing a sag neither acquired_business a nor acquired control of an entity conducting business a during the five-year period ending on the date of the third internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part the distributing a sag neither acquired_business b nor acquired control of an entity conducting business b during the five-year period ending on the date of the third internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part excluding in each case acquisitions that constitute expansions as contemplated by sec_1_355-3 of business b except as provided for in the ancillary agreements following the third internal distribution the distributing a sag and the controlled sag each will continue the active_conduct of its business independently and with its separate employees the third internal distribution will be carried out for the corporate business_purpose of facilitating the separation of business a from plr-112210-11 4j 4k 4l 4m 4n 4o business b the third internal distribution is motivated in whole or substantial part by this corporate business_purpose the third internal distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing a or controlled or both for purposes of sec_355 immediately after the third internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing a stock entitled to vote or percent or more of the total value of shares of all classes of distributing a stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the third internal distribution for purposes of sec_355 immediately after the third internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the third internal distribution or ii attributable to distributions on distributing a stock that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the third internal distribution the total adjusted_basis and the total fair_market_value of the assets transferred to controlled in the first contribution will equal or exceed the sum of i the total amount of any liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing a and transferred to its creditors and or shareholders in connection with the third internal distribution the aggregate fair_market_value of the assets transferred to controlled in the first contribution will equal or exceed the aggregate adjusted_basis of these assets the total fair_market_value of the assets transferred to controlled in the first contribution will exceed the sum of i the total amount of any liabilities assumed within the meaning of sec_357 by controlled in plr-112210-11 the first contribution ii the total amount of any liabilities owed to controlled by distributing a that is discharged or extinguished in the connection with the first contribution and iii the total amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing a from controlled in connection with the first contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the first contribution the liabilities if any assumed within the meaning of sec_357 by controlled in the first contribution and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing a neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the third internal distribution except for payables arising under the ancillary agreements or otherwise arising in the ordinary course of business no intercorporate debt will exist between distributing a and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the third internal distribution immediately before the third internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing a’s excess_loss_account with respect to the controlled stock if any will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between distributing a and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the third internal distribution are investment companies as defined in sec_368 and iv the third internal distribution is not part of a plan or series of related transaction within the meaning of sec_1_355-7 pursuant to 4p 4q 4r 4s 4t 4u 4v 4w plr-112210-11 4x 4y 4z which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing a or controlled including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 neither distributing a nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 distributing a and controlled each will pay their respective expenses if any incurred in connection with the first contribution and third internal distribution the amount of distributing a debt retired with cash received from controlled in the cash distribution will not exceed the weighted quarterly average of the distributing a debt owed to unrelated third parties for the twelve-month period ending on the close of business on date the last full business_day before the date on which distributing a’s board_of directors directed management to pursue actively the distribution of business b the second contribution parent makes the following representations in connection with the second contribution described above in step ix 5a 5b 5c 5d no holdco stock_or_securities will be issued or deemed issued for services rendered to or for the benefit of holdco in connection with the second contribution and no holdco stock_or_securities will be issued or deemed issued for indebtedness of holdco that is not evidenced by a security or for interest on indebtedness of holdco which accrued on or after the beginning of the holding_period of controlled for the debt the second contribution is not the result of the solicitation by a promoter broker or investment house controlled will not retain any rights in the property transferred to holdco the adjusted_basis and the fair_market_value of the assets to be transferred by controlled to holdco will equal or exceed the sum of the liabilities if any to be assumed as determined under sec_357 by controlled plus the liabilities if any to which the transferred assets are subject plr-112210-11 5e 5f 5g 5h 5i 5j 5k 5l 5m immediately before the second contribution the total fair market of the assets to be transferred to holdco by controlled will exceed the sum of i the total amount of any liabilities assumed within the meaning of sec_357 by holdco in the second contribution ii the total amount of any liabilities owed to holdco by controlled that is discharged or extinguished in connection with the second contribution and iii the total amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_351 without the recognition of gain received by controlled from holdco in connection with the second contribution immediately after the second contribution the fair_market_value of the assets of holdco will exceed the amount of its liabilities the liabilities of controlled if any to be assumed by holdco plus the liabilities if any to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets to be transferred there is no indebtedness between controlled and holdco and there will be no indebtedness created in favor of controlled as a result of the second contribution the second contribution will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all transfers pursuant to the second contribution will occur on approximately the same date controlled has no plan or intention to sell transfer or otherwise dispose_of the holdco stock constructively acquired in the second contribution there is no plan or intention on the part of holdco to redeem or otherwise reacquire any stock or indebtedness constructively issued in the second contribution taking into account any issuance of additional shares of holdco stock any issuance of holdco stock for services the exercise of any holdco stock_rights warrants or subscriptions a public offering of holdco stock and the sale exchange transfer by gift or other_disposition of any of the stock of holdco to be constructively received in the exchange controlled will be in control of holdco within the meaning of sec_368 of the code plr-112210-11 5n 5o 5p 5q 5r 5s 5t controlled will constructively receive holdco stock approximately equal to the fair_market_value of the property transferred to holdco holdco will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by holdco to dispose_of the transferred property other than in the ordinary course of business operations each of controlled and holdco will pay its own expenses if any incurred in connection with the second contribution holdco will not be an investment_company within the meaning of sec_351 of the code and sec_1_351-1 controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received or deemed received in the exchange will not be used to satisfy the indebtedness of such debtor holdco will not be a personal_service_corporation within the meaning of sec_269a of the code the external distribution parent makes the following representations in connection with the external distribution described above in step xv 6a 6b 6c the indebtedness if any owed by controlled to parent after the distribution of the stock of controlled will not constitute stock_or_securities except for the distribution of equity-based interests on controlled stock no part of the consideration to be distributed by parent will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of parent in no event will the distribution of these equity- based interests on controlled stock represent more than of the controlled stock in the external distribution in applying sec_355 regarding the active_conduct_of_a_trade_or_business parent and controlled will treat all members of their respective separate affiliated groups as defined in sec_355 hereinafter sags as one corporation plr-112210-11 6d 6e 6f 6g 6h 6i the five years of financial information submitted on behalf of business a as conducted by the parent sag is representative of business a’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business b as conducted by the parent sag prior to the external distribution and to be conducted by the controlled sag after the external distribution is representative of business b’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the parent sag neither acquired_business a nor acquired control of an entity conducting business a during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part the parent sag neither acquired_business b nor acquired control of an entity conducting business b during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part excluding in each case acquisitions that constitute expansions as contemplated by sec_1_355-3 of business b except as provided for in the ancillary agreements following the external distribution the parent sag and the controlled sag each will continue the active_conduct of its business independently and with its separate employees the external distribution will be carried out for the following corporate business purposes i to permit parent and controlled to separately pursue the business strategies and regulatory strategies that best suit its long-term interests ii to address the growing competitive pressures between business a and business b iii to allow for more efficient development and financing of expansion plans for each of business a and business b and iv to permit each of parent and controlled to provide effective management incentives tied to the relevant business’s performance the distribution of the controlled stock pursuant to the external distribution is motivated in whole or substantial part by one or more of these corporate business purposes plr-112210-11 6j the external distribution is not used principally as a device for the distribution of the earnings_and_profits of parent or controlled or both 6k for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of parent stock entitled to vote or percent or more of the total value of shares of all classes of parent stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution 6l 6m 6n 6o for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution or ii attributable to distributions on parent stock that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution except for payables arising under the ancillary agreements or otherwise arising in the ordinary course of business no intercorporate debt or trade payables will exist between parent and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the external distribution immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further parent’s excess_loss_account with respect to the controlled stock if any will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between parent and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length plr-112210-11 6p 6q 6r 6s no two parties to the transaction are investment companies as defined in sec_368 and iv the external distribution is not part of a plan or series of related transaction within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in parent or controlled including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 neither parent nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 the payment of cash in lieu of fractional shares if any of controlled stock will be solely for the purpose of avoiding the expense and inconvenience of issuing and maintaining fractional shares and will not represent separately bargained for consideration the total cash consideration that will be paid in connection with the external distribution in lieu of fractional shares of controlled stock is not intended to exceed one percent of the total consideration that will be distributed to holders of parent stock in the distribution any fractional share interests will be aggregated and it is intended that no parent shareholder will receive cash in lieu of fractional shares in an amount equal to or greater than the value of one full share of controlled stock the first internal distribution rulings based solely on the information submitted and the representations set forth above we rule as follows with respect to the first internal distribution no gain_or_loss will be recognized by distributing b on its distribution of controlled stock to distributing a in the first internal distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributing a on its receipt of controlled stock in the first internal distribution sec_355 the aggregate basis of the distributing b stock and the controlled stock in the hands of distributing a immediately after the first internal distribution will be the same as the aggregate basis of the distributing b stock held by plr-112210-11 distributing a immediately before the first internal distribution sec_358 and sec_1_358-1 such basis will be allocated between the distributing b stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled stock received by distributing a will include the holding_period of the distributing b stock with respect to which the first internal distribution is made provided that such distributing b stock is held as a capital_asset on the date of the first internal distribution sec_1223 earnings_and_profits will be allocated between distributing b and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 the second internal distribution based solely on the information submitted and the representations set forth above we rule as follows with respect to the second internal distribution no gain_or_loss will be recognized by distributing b on its distribution of controlled stock to distributing a in the second internal distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributing a on its receipt of controlled stock in the second internal distribution sec_355 the aggregate basis of the distributing b stock and the controlled stock in the hands of distributing a immediately after the second internal distribution will be the same as the aggregate basis of the distributing b stock held by distributing a immediately before the second internal distribution sec_358 and sec_1_358-1 such basis will be allocated between the distributing b stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled stock received by distributing a will include the holding_period of the distributing b stock with respect to which the second internal distribution is made provided that such distributing b stock is held as a capital_asset on the date of the second internal distribution sec_1223 plr-112210-11 earnings_and_profits will be allocated between distributing b and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 with respect to the assets that are transferred in the first asset relocation and then transferred again in the second asset relocation these transfers will be disregarded for federal_income_tax purposes and treated as if distributing a contributed the assets directly to controlled immediately after the second internal distribution the sub merger based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub merger provided that the sub merger qualifies as a statutory merger under applicable state law the sub merger will qualify as a reorganization within the meaning of sec_368 sec_1_368-2 the sub merger will be treated for federal_income_tax purposes as if sub merged directly into distributing a distributing a and sub each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub on the transfer of its assets to distributing a in exchange for the deemed issuance of distributing a stock and the assumption by distributing a of the liabilities of sub sec_361 and sec_357 no gain_or_loss will be recognized by distributing a on its receipt of assets from sub in exchange for the deemed issuance of distributing a stock in the sub merger sec_1032 the basis of each sub asset received by distributing a in the sub merger will be the same as the basis of such asset in the hands of sub immediately before the sub merger sec_362 the holding_period of each sub asset received by distributing a in the sub merger will include the period during which such asset was held by sub sec_1223 no gain_or_loss will be recognized by sub on the deemed_distribution of distributing a stock sec_361 no gain_or_loss will be recognized by distributing a on the deemed receipt of distributing a stock in exchange for its sub stock sec_354 plr-112210-11 the taxable_year of sub will end on the close of the date of the sub merger sec_381 and sec_1_381_b_-1 distributing a will succeed to and take into account as of the close of the date of the sub merger the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 except to the extent distributing a’s earnings_and_profits already reflect sub 6’s earnings_and_profits distributing a will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub merger sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of distributing a and sub will be used only to offset earnings_and_profits accumulated after the date of the sub merger sec_381 the first contribution third internal distribution and cash distribution based solely on the information submitted and the representations set forth above we rule as follows with respect to the first contribution the third internal distribution and the cash distribution the first contribution together with the third internal distribution will qualify as a reorganization within the meaning of sec_368 distributing a and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 to the extent that the cash received by distributing a in the cash distribution does not exceed the aggregate adjusted_basis of the property transferred to controlled in the first contribution reduced by any liabilities assumed by controlled no gain_or_loss will be recognized by distributing a in connection with the first contribution sec_361 and b and a no gain_or_loss will be recognized by controlled on its receipt of assets from distributing a in exchange for the deemed issuance of controlled stock in the first contribution sec_1032 the basis of each distributing a asset received by controlled in the first contribution will be the same as the basis of such asset in the hands of distributing a immediately before the first contribution sec_362 the holding_period of each distributing a asset received by controlled in the first contribution will include the period during which such asset was held by distributing a sec_1223 plr-112210-11 no gain_or_loss will be recognized by distributing a on its distribution of controlled stock to parent in the third internal distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of parent on its receipt of controlled stock in the third internal distribution sec_355 the aggregate basis of the controlled stock and the distributing a stock in the hands of parent immediately after the third internal distribution will be the same as the aggregate basis of the distributing a stock held by parent immediately prior to the third internal distribution sec_358 and sec_1_358-1 such basis will be allocated between the stock of controlled and distributing a in proportion to the fair_market_value of each immediately following the third internal distribution and the cash distribution in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled stock received by parent will include the holding_period of the distributing a stock with respect to which the third internal distribution is made provided that such distributing a stock is held as a capital_asset on the date of the third internal distribution sec_1223 earnings_and_profits will be allocated between distributing a and controlled in accordance with sec_312 and sec_1_312-10 and sec_1 f the second contribution based solely on the information submitted and the representations set forth above we rule as follows with respect to the second contribution no gain_or_loss will be recognized by controlled on the transfer of assets to holdco in exchange for the deemed issuance of holdco stock and the assumption by holdco of the liabilities of controlled sec_351 and sec_357 the basis of the holdco stock deemed received by controlled in the second contribution will be the same as the basis of the assets transferred by controlled to holdco in the second contribution sec_358 the holding_period of the holdco stock deemed received by controlled in the second contribution will include the holding_period of the controlled assets transferred in exchange therefor provided that the assets were held by plr-112210-11 controlled as capital assets on the date of the second contribution sec_1223 no gain_or_loss will be recognized by holdco on its receipt of assets of controlled in exchange for the deemed issuance of controlled stock in the second contribution sec_1032 the basis of each controlled asset received by holdco in the second contribution will be the same as the basis of such asset in the hands of controlled immediately before the second contribution sec_362 the holding_period of each controlled asset received by holdco in the second contribution will include the period during which such asset was held by controlled sec_1223 the external distribution based solely on the information submitted and the representations set forth above we rule as follows with respect to the external distribution no gain_or_loss will be recognized by parent on its distribution of controlled stock to its shareholders in the external distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of parent upon their receipt solely of controlled stock in the external distribution sec_355 shareholders of parent if any who receive cash in lieu of a fractional share of controlled stock will recognize gain_or_loss measured by the difference between the basis of the fractional share received as determined below in ruling and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided the fractional share of stock is held as a capital_asset on the date of the external distribution sec_1221 and sec_1222 the aggregate basis of the parent stock and the controlled stock in the hands of each parent shareholder immediately after the external distribution will be the same as the aggregate basis of the parent stock in the hands of such parent shareholder immediately before the external distribution sec_358 and sec_1_358-1 such basis will be allocated between the parent stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c if a parent shareholder that purchased or acquired shares of parent stock on different dates or at different prices is not able to identify plr-112210-11 which particular share of controlled stock is received with respect to a particular share of parent stock the shareholder may designate which share of controlled stock is received with respect to a particular share of parent stock provided the terms of the designation are consistent with the terms of the external distribution sec_1_358-2 the holding_period of the controlled stock received by a parent shareholder including any fractional share interest to which the shareholder may be entitled will include the holding_period of the parent stock with respect to which the external distribution is made provided that such parent stock is held as a capital_asset in the hands of the parent shareholder on the date of the external distribution sec_1223 earnings_and_profits will be allocated between parent and controlled in accordance with sec_312 and sec_1_312-10 and sec_1 e caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under other provisions of the code or the regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i ii iii iv v vi whether any of the distributions satisfy the business_purpose requirement of sec_1_355-2 whether any of the distributions are being used principally as a device for the distribution of the earnings_and_profits of the respective distributing controlled or both see sec_355 and sec_1_355-2 whether any of the distributions is part of a plan or series of related transactions under sec_355 the federal_income_tax treatment of the proposed transaction described above in steps i ii iii iv x xi and xiv the federal_income_tax treatment of any payments made in connection with the ancillary agreements and the federal_income_tax treatment of the conversions of the equity-based interests plr-112210-11 procedural matters this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely frances l kelly acting branch chief branch office of associate chief_counsel corporate
